                        IN THE UNITED STATES DISTRICT COUIRT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

  MOHAMAD FARAH, individually and                    )
  on behalf of similarly situated persons,           )
                                                     )
        Plaintiff,                                   )
                                                     )
  v.                                                 )   Case No.: __________
                                                     )
  LOGISTICARE SOLUTIONS, LLC,                        )   JURY TRIAL DEMANDED
                                                     )
        Defendant.                                   )


              PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff     Mohamad Farah, individually and on behalf of similarly situated

transportation providers, for his Collective and Class Action Complaint against Defendant

LogistiCare Solutions, LLC states and alleges as follows:

                                         INTRODUCTION
       1.      Despite Defendant labelling its transportation providers “independent contractors,”

the law looks to the economic reality of the relationship and not the label placed on the workers.

See Schwieger v. Farm Bureau Ins. Co. of Neb., 207 F.3d 480, 484 (8th Cir. 2000). And here,

the reality is that Plaintiff and the Class are employees under the law, and Defendant, as

their employer, is required to ensure they are properly paid.

       2.      Plaintiff brings this case as a collective action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201 et seq; and as a class action under the Missouri Minimum Wage Law

(“MMWL”), R.S.Mo. §§ 290.500 et seq, and common law to recover unpaid minimum wages,

unpaid time and overtime, improper deductions, and compensatory and liquidated damages owed

to himself and similarly situated transportation providers employed by Defendant.



                                                 1

            Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 1 of 23
                                             PARTIES

       3.      Plaintiff Mohamad Farah is a resident of Overland Park, Johnson County, Kansas,

and was employed by Defendant as a transportation provider (despite being misclassified as an

independent contractor) from approximately 2009 to early 2019. During almost all his time

working for Defendant, Mr. Farah was a resident of Kansas City, Jackson County, Missouri - from

approximately 2010 through August 2019. He regularly transported patients in Missouri and

Kansas for Defendant (and he was even asked by Defendant to transport a patient in Oklahoma).

Mr. Farah’s consent to pursue his claims under the FLSA is attached hereto as Exhibit 1.

       4.      Defendant LogistiCare Solutions, LLC is a Delaware corporation with its principal

place of business in Atlanta, Georgia.

                                         JURISDICTION AND VENUE

       5.       The FLSA authorizes court actions by private parties to recover damages for

violations of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on

29 U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

       6.      The MMWL authorizes court actions by private parties to recover damages for

violations of its provisions. Jurisdiction over Plaintiff’s MMWL and common law claims are based

on 28 U.S.C. § 1367 (pendent claims).

       7.      Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to claims occurred and/or emanated from this District.

Specifically, Defendant engaged in substantial business here. Defendant is hired by Missouri

and/or medical care organizations in the State to provide required non-emergency medical

transportation, and it employs transportation providers in this District to perform these services for




                                                  2

            Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 2 of 23
Missouri residents, including residents of this District. Moreover, Defendant’s wrongful conduct

(as described herein) foreseeably affects workers in Missouri.

                                   FACTUAL ALLEGATIONS

       8.      Defendant is the largest provider of non-emergency medical transportation services

in the United States.

       9.      Defendant provides non-emergency medical transportation across the country.

It has operations in 49 states, including Missouri.

       10.     Defendant is hired by states and medical care organizations to provide required

non-emergency medical transportation.

       11.     Defendant provides approximately 65,000,000 medical transportations for

approximately 24,000,000 patients each year nationwide.

       12.     To accomplish this, Defendant employs transportation providers across the country,

including in Missouri, to provide these medical transportation services.

       13.     Defendant has more than 5,500 transportation providers nationwide.

       14.     Defendant’s transportation providers all have the same primary job duty of

transporting patients to and from medical appointments.

       15.     The services performed by Defendant’s transportation providers include

picking patients up at their home, transporting them to their doctor, and returning them home.

       16.     The work of the transportation providers is of such a scope and nature that they are

engaged in interstate commerce.

       17.     Defendant’s transportation providers regularly cross state lines when providing

medical transportation services.




                                                 3

            Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 3 of 23
       18.     Further, transportation providers and their employers, like Defendant, receive and

utilize funds received by states through the national Medicare program to ensure that millions of

individuals who cannot get to their own medical appointment due to health or finances receive

important medical care.

       19.     The U.S. healthcare transportation services market, of which Defendant is a

significant part, was estimated to be approximately $21,820,000,000.00 in 2017 and is expected

to reach approximately $31,000,000,000.00 by 2026. https://www.globenewswire.com/news-

release/2018/10/24/1626157/0/en/Healthcare-Transportation-Services-Market-in-U-S-Will

Reach-USD-31-51-Billion-By-2026-Zion-Market-Research.html.

       20.     Defendant oversees transportation services for tens of millions of eligible members

of Medicaid, Medicare, and commercial health plans.

       21.     Based on these numbers, the transportation providers have a substantial impact on

the national healthcare industry.

       Defendant’s Scheme

       22.     Defendant has a policy of contracting with transportation providers, knowingly

misclassifying them as independent contractors, failing to pay them the statutorily required

minimum wages, time and overtime, and making them incur substantial expenses for the primary

benefit of Defendant. (Plaintiff and similarly situated transportation drivers, as defined below, are

collectively referred to as “Plaintiffs” and “Class Members”).

       23.     Even though Defendant acts as Plaintiffs’ employer, it benefits greatly by

misclassifying them as independent contractors.

       24.     Defendant operates a scheme to treat Plaintiffs as independent contractors and shift

its business expenses to its employees.



                                                  4

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 4 of 23
       25.     Defendant requires Plaintiffs to maintain and pay for safe, legally operable, and

insured automobiles when transporting patients.

       26.     They incur costs for gasoline, automobile parts and fluids, repair and maintenance

services, insurance, depreciation, and other automobile expenses while transporting patients for

the primary benefit of Defendant.

       27.     Plaintiffs also incur costs for required safety equipment, workers’ compensation,

payroll taxes, and accounting and legal services in order to transport patients for the primary

benefit of Defendant.

       28.     By treating Plaintiffs as independent contractors instead of employees,

Defendant has engaged, and continues to engage, in a scheme to avoid paying them

worker’s compensation, unemployment, social security, payroll taxes owed by employers, and

other benefits owed to employees.

       29.     Defendant has also attempted, and continues to attempt, to avoid liability under

wage protection statutes, federal labor laws, Title VII of the Civil Rights Act of 1964, the Equal

Pay Act, the Age Discrimination in Employment Act, the Americans with Disabilities Act (with

amendments), and other statutes.

       30.     Defendant has shifted, and continues to shift, the cost of its business expenses to its

employees. By doing so, Defendant is able to obtain a competitive advantage over competitors that

treat employees in compliance with the law.

       31.     Defendant’s pay practices drive down wages and undercut fair labor practices

across the industry.

       32.     In addition, Defendant has been unjustly enriched by these practices.




                                                  5

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 5 of 23
   Plaintiffs Are Defendant’s Employees

       33.      Despite classifying them as independent contractors, Defendant treats Plaintiffs like

employees.

       34.      Plaintiffs are legally the employees of Defendant for numerous reasons, including,

but not limited to:

             a. Defendant controls Plaintiffs’ work by, among other things:

                       i. Screening     drivers      and   vehicles   used    to    provide    medical

                          transportation services;

                      ii. Setting “minimum” qualifications for transportation providers including,

                          but not limited to, age, health standards, and competition of

                          background checks and drug screens;

                   iii. Requiring transportation providers to sign agreements that contain

                          numerous mandatory terms they are required to comply with to maintain

                          their employment;

                      iv. Inspecting transportation providers’ records and qualifications on at least an

                          annual basis; and

                      v. Establishing standards of conduct for transportation providers, which

                          include wearing a nametag, providing personal assistance to transportees

                          as required by their physical condition, following directives about where to

                          park when picking up or dropping off, announcing their arrival, and

                          addressing behavioral issues that arise during transportation;

             b. Defendant provides detailed instructions to Plaintiffs about how to perform

                their jobs by, among other things:



                                                      6

           Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 6 of 23
        i. Setting rules regarding providing transportation services;

       ii. Mandating the type of vehicles that can be used;

      iii. Requiring vehicles to have running boards, heating and cooling, and

           a device capable of engaging in two-way communications;

      iv. Requiring vehicles to have a minimum floor-to-ceiling height clearance, an

           engine-wheelchair life interlock system, and a wheelchair securement

           device to qualify as a wheelchair vehicle;

       v. Mandating the type and level of insurance that transportation providers

           must maintain;

      vi. Calling transportation providers 24 hours before service is needed;

      vii. Mandating door-to-door or curb-to-curb assistance;

     viii. Requiring collection of payments or co-payments when applicable;

      ix. Setting rules for passengers; and

       x. Establishing guidelines for compliance, ethics, fraud, waste, abuse and

           HIPAA;

c. Defendant requires Plaintiffs to undergo training, including, but not limited to:

        i. safety, driver training, and passenger assistance courses; and

       ii. an annual training program that takes several days to complete;

d. Plaintiffs’ services are integrated into Defendant’s business operations, i.e.,

   Defendant is hired by states and medical care organizations to provide

   non-emergency medical transportation, and Defendant hires Plaintiffs to provide

   medical transportation services;

e. Plaintiffs render their services personally since Defendant:



                                      7

Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 7 of 23
        i. Requires them to provide an appropriate level of assistance to patients when

           requested or when required by their physical condition;

       ii. Requires them to provide physical support or assistance and oral directions

           to patients; and

      iii. Requires that Plaintiffs can only utilize their own leased or owned vehicles

           and not sublet, subcontract or arrange for transportation from a third party;

f. Defendant requires set hours of work dedicated to the timing of the trips;

g. Plaintiffs are required to perform trips assigned on a daily basis and not reroute

   more than 15% of their trips on a monthly basis;

h. Plaintiffs have a continuing relationship with Defendant since they are required to

   sign agreements with Defendant to provide medical transportation services;

i. Defendant punishes Plaintiffs if they decline a ride by assigning them fewer rides;

j. Plaintiffs’ work schedule is reliant on the timing of trips dictated by Defendant’s

   computerized trip assignment system;

k. Plaintiffs are required to provide round trip services to riders such that after taking

   a rider to an appointment, Plaintiffs may not perform other work that could interfere

   with their availability to return the rider home;

l. Defendant monitors Plaintiffs’ rides while in progress through GPS tracking and

   random curbside check-ins;

m. Plaintiffs are required to perform their services in the order or sequence set by

   Defendant;

n. Defendant sets the timing of pickups and drop-offs, and can take remedial action in

   the event of late arrivals;



                                      8

Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 8 of 23
              o. Plaintiffs are required to submit reports to Defendant, including daily trip logs that

                   contain the name of the patients that were transported, the signature of the patients,

                   a no-show indicator when applicable, arrival time at the place of pick-up and

                   drop-off, the names of any attendees, the signatures of any attendees, and other

                   relevant information;

              p. Defendant mandates that Plaintiffs maintain business records, including

                   information regarding their registration with applicable state agencies,

                   vehicle records, driver and attendant records, and trip logs for a five-year period;

              q. Plaintiffs are paid based on the length of a trip;

              r. Defendant can fire Plaintiffs with 60 days’ notice, prohibit Plaintiffs from providing

                   transportation services for failing to comply with “minimum” qualifications, and

                   otherwise reserves the right to disallow performing transportation services; and

              s. Plaintiffs agree to complete specific jobs, are responsible for satisfactory

                   completion of the jobs, and suffer consequences for failure to meet Defendant’s

                   expectations regarding completion of the jobs.

        Defendant Fails to Pay Plaintiffs Minimum Wage and Overtime

        35.        Defendant pays Plaintiffs based on medical transportation trips performed.

The distance driven dictates how much Plaintiffs are reimbursed for each trip.

        36.        Defendant does not pay Plaintiffs for any time they spend waiting to pick up

patients, nor does it pay them for any time they spend on administrative work such as completing

daily trip logs.

        37.        Defendant also does not pay Plaintiffs for hours worked in excess of 40 per week.




                                                     9

           Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 9 of 23
       38.     Defendant does not reimburse Plaintiffs for the expenses that they incur

transporting patients for the primary benefit of Defendant. Defendant’s systematic failure to

reimburse constitutes a “kickback” to Defendant such that the wages it pays Plaintiffs are not paid

free and clear of all outstanding obligations to Defendant.

       39.     Plaintiff Farah worked approximately 90 hours per week, about 6 hours of which

were spent doing administrative tasks and another 6 hours of which were spent waiting for

transportees. On average, Defendant paid Plaintiff gross revenues of approximately $3,653.85 per

week. But Plaintiff’s expenses, which included items such as fuel, insurance, and maintenance,

averaged approximately $3,153.85 per week. Thus, Plaintiff’s average net pay was $500.00 per

week, which equates to an average hourly rate of only $5.56 per hour.

       40.     The federal minimum wage has been $7.25 per hour since July 24, 2009.

       41.     The Missouri minimum wage was $7.85 per hour in 2018, $8.60 per hour in 2019,

and is $9.45 per hour in 2020.

       42.     Defendant’s treatment of Plaintiffs as independent contractors causes lost wages,

additional tax burdens, insurance obligations, and a variety of other compensable harm.

       43.     Defendant, by itself, and by requiring Plaintiffs to incur expenses that are primarily

for the benefit of Defendant, charges Plaintiffs by making deductions on invoices for things like

training materials and credentialing services and exacting additional profits from them.

       44.     All transportation providers classified as independent contractors by Defendant had

similar experiences to those of Plaintiff Farah. They received similar pay, they incurred

similar expenses, and Defendant failed to pay them their wages free and clear.

       45.     Defendant’s failure to pay Plaintiffs the proper wages required by law is willful.




                                                10

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 10 of 23
        46.     Defendant’s unlawful conduct as set forth herein is and has been intentional,

willful, and in bad faith, and it has caused significant damages to Plaintiffs.

        47.     Defendant is aware or should be aware that the law required it to pay Plaintiffs

minimum wages and overtime for each workweek, and that Defendant could not deduct its

overhead expenses from its misclassified employees.

                             CLASS AND COLLECTIVE ACTION ALLEGATIONS

        48.     Plaintiff brings Counts I-II as an “opt-in” collective action on behalf of himself and

similarly situated transportation providers pursuant to 29 U.S.C. § 216 (b).

        49.     Specifically, Plaintiff brings Counts I-II on behalf of himself and as the Class

Representative of the following persons (the “FLSA Class”):

        All current and former transportation providers classified as independent contractors who
        signed agreements with Defendant to provide transportation services in the United States,
        within three years of the commencement of this action.

        50.     This claim may be pursued by those who opt into this case pursuant to § 216 (b).

        51.     Plaintiff,    individually   and    on   behalf    of   other     similarly   situated

transportation providers, seeks relief on a collective basis challenging Defendant’s practice of

failing to pay employees federal minimum wage and overtime. The number and identity of other

Plaintiffs yet to opt-in may be ascertained from Defendant’s records, and potential Plaintiffs may

be notified of the pendency of this action via mail and email.

        52.     Plaintiff and all of Defendant’s transportation providers classified as

independent contractors who signed agreements with Defendant to provide transportation services

are similarly situated in that:




                                                   11

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 11 of 23
             a. They have worked as transportation providers for Defendant;

             b. They have signed agreements with Defendant;

             c. They have transported patients using vehicles not owned or maintained by

                Defendant;

             d. They have been classified as independent contractors;

             e. They have incurred costs and expenses while transporting patients for the primary

                benefit of Defendant;

             f. They have been subject to similar pay rates; and

             g. They have been subject to the same policy of failing to pay for all time worked,

                failing to pay overtime, and failing to reimburse for business expenses.

   53. Plaintiff brings Counts III-V as a class action pursuant to Fed. R. Civ. P. 23,           on

behalf of himself and as the Class Representative of the following persons (the “Wage Class”):

       All current and former transportation providers who were classified as
       independent contractors who signed agreements with Defendant to provide transportation
       services in the State of Missouri, within three years of the commencement of this action.

       54.      Counts III-V, if certified for class-wide treatment, are brought on behalf of

all similarly situated persons who do not opt-out of the Class.

       55.      Plaintiff’s state law claims asserted in Counts III-V satisfy the numerosity,

commonality, typicality, adequacy, predominance and superiority requirements of a class action

pursuant to Fed. R. Civ. P. 23.

       56.      Numerosity: On information and belief, there are hundreds of individuals who

provide transportation services for Defendant in the State of Missouri, satisfying the numerosity

requirement.




                                                 12

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 12 of 23
       57.      Common questions of law or fact: There are several questions of law or fact

common to the Class, including, but not limited to:

             a. Whether Defendant’s classification of Plaintiffs as independent contractors is

                lawful;

             b. The standard for determining whether Defendant is an employer;

             c. Whether Defendant improperly shifted its business expenses to Plaintiffs; and

             d. Whether Defendant was unjustly enriched by the acts and omissions complained of

                herein.

       58.      Typicality: A class action is appropriate because Plaintiff’s claims are typical of

the claims of the Class he seeks to represent. Plaintiff and Class Members work or have worked

for Defendant, have signed agreements with Defendant, and have been subjected to common

classification as independent contractors and policies regarding pay.

       59.      Adequacy of Class Representative: Plaintiff has pledged to protect the interests of

the Class and has been fairly chosen to do so.

       60.      Adequacy of Class Counsel: Plaintiff’s counsel have litigated and certified a

substantial number of class and collective action cases, including cases involving

independent contractor misclassification.

       61.      A class action is appropriate because the prosecution of separate actions by

individual class members would create a risk of inconsistent or varying adjudications with respect

to individual class members and establish incompatible standards of conduct.

       62.      A class action is appropriate because Defendant has acted on grounds generally

applicable to the Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Class as a whole.



                                                 13

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 13 of 23
       63.     A class action is appropriate in that questions of law or fact common to the class

predominate over any questions affecting only individual members, and a class action is superior

to other available methods for the fair and efficient adjudication of the controversy.

                      COUNT I - VIOLATION OF FLSA - MINIMUM WAGE

       64.      Plaintiff hereby incorporates all relevant allegations of the foregoing paragraphs

as though fully set forth herein.

       65.     At all relevant times herein, Plaintiff and all other similarly situated transportation

providers in the FLSA Class have been entitled to the rights, protections, and benefits provided

under the FLSA, 29 U.S.C. §§ 201 et seq.

       66.     Plaintiffs were employed by Defendant. During the relevant time frame, Plaintiffs

performed work for Defendant as employees and are properly classified as employees.

       67.     Section 13 of the FLSA, 29 U.S.C. § 13, exempts certain categories of employees

from federal minimum wage obligations, but none of the FLSA exemptions apply to Plaintiff or

other similarly situated transportation providers.

       68.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. § 206(a).

       69.     Defendant is subject to the FLSA’s minimum wage requirements because it is an

enterprise engaged in interstate commerce, and its employees are engaged in interstate commerce.

       70.     Under section 6(a) of the FLSA, 29 U.S.C. § 206(a), employees have been entitled

to be compensated at a rate of at least $7.25 per hour since July 24, 2009.




                                                 14

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 14 of 23
       71.     As alleged herein, Plaintiffs’ hours worked and expenses incurred for the primary

benefit of Defendant have caused Plaintiffs’ wages to fall beneath the federal minimum wage.

       72.     Defendant knew or should have known that its pay and deduction policies,

practices, and methodologies would result in failure to compensate transportation providers at

the federal minimum wage.

       73.     Defendant, pursuant to its policies and practices, violated the FLSA, and continues

to violate the FLSA, by refusing and failing to pay federal minimum wage to Plaintiff and other

similarly situated transportation providers.

       74.     Plaintiff and all similarly situated transportation providers are victims of a uniform

and employer-based compensation policy. This uniform policy, in violation of the FLSA, has been

applied, and continues to be applied, to all Defendant’s transportation providers who Defendant

misclassified as independent contractors and who contracted with Defendant to provide

transportation services.

   75. Plaintiff and all similarly situated employees are entitled to damages equal to the minimum

wage less actual wages received, after expenses, within three years from the date each Plaintiff

joins this case, plus periods of equitable tolling, because Defendant acted willfully and knew, or

showed reckless disregard for, whether its conduct was unlawful. Defendant has acted neither in

good faith nor with reasonable grounds to believe that its actions and omissions were not a

violation of the FLSA, and as a result, Plaintiff and other similarly situated transportation providers

are entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

minimum wages under 29 U.S.C. § 216(b). Alternatively, should the Court find Defendant acted

in good faith and with reasonable grounds to believe its actions were lawful, Plaintiff and all




                                                  15

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 15 of 23
similarly situated employees are entitled to an award of prejudgment interest at the applicable legal

rate.

        WHEREFORE, Plaintiff and all similarly situated transportation providers in the FLSA

Class demand judgment against Defendant and request: (1) compensatory damages; (2) liquidated

damages; (3) attorneys’ fees and costs as allowed by Section 16(b) of the FLSA; (4) pre-judgment

and post-judgment interest as provided by law; (5) a declaration that Defendant has violated

the FLSA; (6) that notice be sent to a class of similarly situated Plaintiffs; and (7) such other relief

as the Court deems fair and equitable.

                          COUNT II - VIOLATION OF FLSA - OVERTIME

    76. Plaintiff hereby incorporates all relevant allegations of the foregoing paragraphs as though

fully set forth herein.

        77.     At all relevant times herein, Plaintiff and all other similarly situated transportation

providers in the FLSA Class have been entitled to the rights, protections, and benefits provided

under the FLSA, 29 U.S.C. §§ 201 et seq.

        78.     Plaintiffs were employed by Defendant. During the relevant time frame, Plaintiffs

performed work for Defendant as employees and are properly classified as employees.

        79.     Section 13 of the FLSA, 29 U.S.C. § 13, exempts certain categories of employees

from federal minimum wage obligations, but none of the FLSA exemptions apply to Plaintiff or

other similarly situated transportation providers.

        80.     The FLSA regulates, among other things, the payment of overtime compensation

by employers whose employees are engaged in interstate commerce, or engaged in the production

of goods for commerce, or employed in an enterprise engaged in commerce or in the production

of goods for commerce. 29 U.S.C. § 206(a).Defendant is subject to the FLSA’s overtime



                                                  16

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 16 of 23
requirements because it is an enterprise engaged in interstate commerce, and its employees are

engaged in interstate commerce.

       81.     Under section 7 of the FLSA, 29 U.S.C. § 207, employees are entitled to be

compensated at a rate not less than one and one-half times the regular rate of pay for hours worked

over 40 per workweek.

       82.     As alleged herein, Defendant did not compensate Plaintiffs for all hours worked,

including time spent waiting to pick up patients and performing administrative tasks, let alone

hours worked over 40 per workweek, which regularly resulted in failure to pay Plaintiffs overtime.

       83.     Defendant knew or should have known that its pay policies, practices, and

methodologies result in failure to pay transportation providers overtime.

       84.     Defendant, pursuant to its policies and practices, violated the FLSA, and continues

to violate the FLSA, by refusing and failing to pay overtime to Plaintiff and other similarly situated

transportation providers.

       85.     Plaintiff and all similarly situated transportation providers are victims of a uniform

and employer-based compensation policy. This uniform policy, in violation of the FLSA, has been

applied, and continues to be applied, to all Defendant’s transportation providers who Defendant

misclassified as independent contractors and contracted with Defendant to provide

transportation services.

       86.     Plaintiff and all similarly situated employees are entitled to damages equal to

overtime pay for all hours worked over 40 per workweek, within three years from the date each

Plaintiff joins this case, plus periods of equitable tolling, because Defendant acted willfully and

knew, or showed reckless disregard for, whether its conduct was unlawful.




                                                 17

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 17 of 23
        87.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated transportation providers are entitled to recover an award of liquidated damages

in an amount equal to the amount of unpaid overtime under 29 U.S.C. § 216(b). Alternatively,

should the Court find Defendant acted in good faith and with reasonable grounds to believe its

actions were lawful, Plaintiff and all similarly situated employees are entitled to an award of

prejudgment interest at the applicable legal rate.

        WHEREFORE, Plaintiff and all similarly situated transportation providers in the FLSA

Class demand judgment against Defendant and request: (1) compensatory damages; (2) liquidated

damages; (3) attorneys’ fees and costs as allowed by Section 16(b) of the FLSA; (4) pre-judgment

and post-judgment interest as provided by law; (5) a declaration that Defendant has violated

the FLSA; (6) that notice be sent to a class of similarly situated Plaintiffs; and (7) such other relief

as the Court deems fair and equitable.

                    COUNT III - VIOLATION OF MMWL – MINIMUM WAGE

        88.     Plaintiff hereby incorporates all relevant allegations of the foregoing paragraphs as

though fully set forth herein.

        89.     At all relevant times herein, Plaintiff and all other similarly situated transportation

providers in the Wage Class have been entitled to the rights, protections, and benefits provided

under the MMWL, R.S.Mo. §§ 290.500 et seq.

        90.     Plaintiffs were employed by Defendant. During the relevant time frame, Plaintiffs

performed work for Defendant as employees and are properly classified as employees.

        91.     Defendant contracted with Plaintiffs from Missouri.




                                                  18

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 18 of 23
       92.     None of the MMWL exemptions apply to Plaintiff or other similarly situated

transportation providers.

       93.     The MMWL regulates, among other things, the payment of minimum wage by

employers to Missouri employees. R.S.Mo. § 290.502.

       94.     Defendant is subject to the MMWL’s requirements since it is not a retail or service

business whose annual gross sales are less than $500,000.00.

       95.     Under the MMWL, Missouri employees have been entitled to be compensated at a

rate of at least $7.85 per hour in 2018, $8.60 per hour in 2019, and $9.45 per hour in 2020. R.S.Mo.

§ 290.502.

       96.     As alleged herein, Plaintiffs’ hours worked and expenses incurred for the primary

benefit of Defendant caused the wages of Plaintiff and all other similarly situated transportation

providers in the Wage Class to fall beneath the Missouri minimum wage.

       97.     Defendant, pursuant to its policies and practices, violated the MMWL, and

continues to violate the MMWL, by refusing and failing to pay Missouri minimum wage to

Plaintiff and other similarly situated transportation providers in the Wage Class.

       98.     Plaintiff and all similarly situated transportation providers in the Wage Class are

victims of a uniform and employer-based compensation and deduction policy. This uniform policy,

in violation of the MMWL, has been applied, and continues to be applied, to all Defendant’s

transportation providers in Missouri who Defendant misclassified as independent contractors and

contracted with Defendant to provide transportation services.

       99.     Plaintiff and all similarly situated employees in the Wage Class are entitled to

damages equal to the full amount of the wage rate minus actual wages received, after expenses,




                                                19

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 19 of 23
and an additional amount equal to twice the unpaid wages as liquidated damages, within two years

from the date Plaintiff filed this lawsuit, plus periods of equitable tolling. § 290.527.

       WHEREFORE, Plaintiff and all similarly situated transportation providers in the Wage

Class demand judgment against Defendant and request: (1) compensatory damages; (2) liquidated

damages; (3) attorneys’ fees and costs as allowed by Section 290.527; (4) pre-judgment and

post-judgment interest as provided by law; (5) a declaration that Defendant has violated

the MMWL; (6) that notice be sent to a class of similarly situated Plaintiffs; and (7) such other

relief as the Court deems fair and equitable.

       COUNT IV – VIOLATION OF MMWL – UNPAID TIME AND OVERTIME
       100.    Plaintiff hereby incorporates all relevant allegations of the foregoing paragraphs as

though fully set forth herein.

       101.    At all relevant times herein, Plaintiff and all other similarly situated transportation

providers in the Wage Class have been entitled to the rights, protections, and benefits provided

under the MMWL, R.S.Mo. §§ 290.500 et seq.

       102.    Plaintiffs were employed by Defendant. During the relevant time frame, Plaintiffs

performed work for Defendant as employees and are properly classified as employees.

       103.    Defendant contracted with Plaintiffs from Missouri.

       104.    None of the MMWL exemptions apply to Plaintiff or other similarly situated

transportation providers.

       105.    The MMWL regulates, among other things, the payment of all time worked and

overtime by employers to Missouri employees. R.S.Mo. § 290.505.

       106.    Defendant is subject to the MMWL’s requirements since it is not a retail or service

business whose annual gross sales are less than $500,000.00.



                                                  20

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 20 of 23
       107.     Under the MMWL, Missouri employees have been entitled to be compensated at a

rate of not less than one and one-half times the regular rate at which they are employed for hours

worked in excess of 40 per workweek. R.S.Mo. § 290.505.

       108.     As alleged herein, Defendant did not compensate Plaintiffs for all hours worked,

including time spent waiting to pick up patients and performing administrative tasks, let alone

hours worked in excess of 40 per workweek, which regularly resulted in failure to pay Plaintiff

and all other similar situated transportation providers in the Wage Class overtime under

Missouri law.

       109.     Defendant, pursuant to its policies and practices, violated the MMWL, and

continues to violate the MMWL, by refusing and failing to pay for all time worked and overtime

to Plaintiff and other similarly situated transportation providers in the Wage Class.

       110.     Plaintiff and all similarly situated transportation providers in the Wage Class are

victims of a uniform and employer-based compensation policy. This uniform policy, in violation

of the MMWL, has been applied, and continues to be applied, to all Defendant’s transportation

providers in Missouri who Defendant misclassified as independent contractors and contracted with

Defendant to provide transportation services.

       111.     Plaintiff and all similarly situated employees in the Wage Class are entitled to

damages equal to their overtime pay, and an additional amount equal to twice the unpaid wages as

liquidated damages, within two years from the date Plaintiff filed this lawsuit, plus periods of

equitable tolling. § 290.527

       WHEREFORE, Plaintiff and all similarly situated transportation providers in the Wage

Class demand judgment against Defendant and request: (1) compensatory damages; (2) liquidated

damages; (3) attorneys’ fees and costs as allowed by Section 290.527; (4) pre-judgment and



                                                21

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 21 of 23
post-judgment interest as provided by law; (5) a declaration that Defendant has violated

the MMWL; (6) that notice be sent to a class of similarly situated Plaintiffs; and (7) such other

relief as the Court deems fair and equitable.

                                 COUNT V-UNJUST ENRICHMENT

        112.    Plaintiff hereby incorporates all relevant allegations of the foregoing paragraphs as

though fully set forth herein.

        113.    Plaintiff and all similarly situated employees in the Wage Class were required to

have vehicles that were in working order to perform their job duties for Defendant, as well as

safety equipment, insurance, workers’ compensation, and otherwise pay for payroll taxes,

accounting and legal services, gas, repairs, and maintenance in support of their effort to transport

patients for Defendant. Defendant did not reimburse them for the cost of the vehicles, maintenance

of the vehicles, equipment they purchased, and/or expenses they incurred for the primary benefit

of Defendant.

        114.    Plaintiff and all similarly situated employees in the Wage Class were employees of

Defendant. As such, they should have been reimbursed for all reasonable expenses they incurred

in the performance of their required job duties. Defendant was unjustly enriched by not having to

pay for the vehicles, vehicle maintenance, equipment, and/or other expenses that were incurred for

its benefit.

        115.    It would be inequitable and unjust for Defendant to retain these wrongfully retained

business expenses.

        116.    Defendant’s retention of these wrongfully-retained expenses would violate

the fundamental principles of justice, equity, and good conscience.




                                                 22

           Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 22 of 23
        117.    Plaintiff and the Wage Class are entitled to restitution of the profits unjustly

obtained by Defendant, plus interest.

        WHEREFORE, Plaintiff and all similarly situated transportation providers in the Wage

Class demand judgment against Defendant and request: (1) compensatory damages (2) pre- and

post-judgment interest as provided by law; (3) that notice be sent to a class of similarly situated

Plaintiffs; and (4) such other relief as the Court deems fair and equitable.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which Plaintiff has a right to jury trial.

        July 22, 2020                                         Respectfully Submitted,

                                                              REAVEY LAW LLC

                                                               /s/ Kevin C. Koc
                                                               Patrick G. Reavey MO# 47365
                                                               Kevin C. Koc MO# 56955
                                                               Livestock Exchange Building
                                                               1600 Genessee Suite 303
                                                               Kansas City, MO 64102
                                                               Ph: 816.474.6300
                                                               Fax: 816.474.6302
                                                               Email: preavey@reaveylaw.com
                                                               Email: kkoc@reaveylaw.com

                                                              and

                                                              Jack McInnes (MO # 56904)
                                                              Ben Ashworth (MO # 67933)
                                                              MCINNES LAW LLC
                                                              1900 West 75th Street, Suite 220
                                                              Prairie Village, KS 66208
                                                              Telephone: (913) 220-2488
                                                              Facsimile: (913) 273-1671
                                                              Email: jack@mcinnes-law.com

                                                              ATTORNEYS FOR PLAINTIFF

                                                 23

          Case 4:20-cv-00578-RK Document 1 Filed 07/22/20 Page 23 of 23
